Upon Motion this Day made unto this Court by Mr. Grindlay being of the Plaintiffs Counsel praying leave to dismiss the Bill in this Cause being informed that one of the Plaintiffs died before the same was filed, and that he may have Leave to file a new Bill, Mr. Parsons of Counsel for the Defendants having assented thereunto; It is Ordered that the Plaintiff’s Bill do stand dismissed out of this Court with the usual Costs, and that the surviving Plaintiff have Leave to file a new Bill.
Wm Burrows Master in Chancery
John Troup Register in Chancery